Case 8:21-cv-00008-VMC-AAS Document 51 Filed 04/01/21 Page 1 of 2 PageID 1393




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

CARRIER CORP.,

      Plaintiff,
v.                                           Case No. 8:21-cv-08-VMC-AAS

TECHNOLOGY RESEARCH, LLC,

      Defendant.
_____________________________________/

                                    ORDER

      On April 1, 2021, the court held a discovery hearing. (Doc. 50). As

discussed, the following is ORDERED:

      1.    Carrier must provide Technology Research, LLC (TRC) with its

            final list of requested custodians by 5:00 p.m. on April 1, 2021.

      2.    Carrier Corporation must search (using the search terms provided

            by TRC) the electronic records of the seven additional custodians

            provided by TRC no later than April 8, 2021. Carrier must then

            review and produce documents and a privilege log to TRC by April

            30, 2021.

      3.    No later than April 12, 2021, Carrier and TRC must have a

            substantial meet and confer to address:

            a.     Carrier’s   search   terms,   which   Carrier   should   have

                                        1
Case 8:21-cv-00008-VMC-AAS Document 51 Filed 04/01/21 Page 2 of 2 PageID 1394




                  sufficiently narrowed before the meet and confer,

            b.    which data sets of TRC’s data will be searched, and

            c.    if the parties agree to a tiered approach for searching data

                  sets, what that approach is.

      4.    The parties’ joint oral motion to set another discovery hearing to

            address any issues not resolved by the April 12, 2021 conferral

            deadline (Doc. 49) is GRANTED.

            a.    Another discovery hearing is set for April 14, 2021, at 10:00

                  a.m. via videoconference. The court will send counsel a

                  calendar entry containing a link to the videoconference

                  information.

            b.    No later than 2:00 p.m. on April 13, 2021, the parties are

                  to submit a joint notice listing any issues that could not be

                  resolved by the April 12th conferral deadline. If the parties

                  determine a follow-up discovery hearing is not necessary, the

                  joint notice should state that the April 14th hearing may be

                  canceled.

      ENTERED in Tampa, Florida, on April 1, 2021.




                                      2
